Exhibit 21.1 LIST OF REGISTRANT’S SUBSIDIARIES State of Other Jurisdiction or Incorporation Integrated Circuit Systems, Inc. Pennsylvania IDT Massachusetts Holding Co. Delaware IDT Massachusetts, Inc. Delaware IDT New York, Inc. New York Integrated Device Technology, Inc. Delaware Integrated Device Technology International Holding Co. California Quadic Systems Maine Newave Semiconductor Corporation California Silicon Logic Engineering Wisconsin Integrated Device Technology Asia Limited Hong Kong IDT Asia, Limited Hong Kong Integrated Device Technology Bermuda, Ltd. Bermuda IDT Europe Limited United Kingdom I.D.T. France S.A.R.L. France Integrated Device Technology International Holdings, Inc. California IDT Integrated Device Technology AB (Sweden) Sweden Integrated Device Technology GmbH Germany Integrated Device Technology Ireland Holding, Ltd. Ireland Integrated Device Technology (Israel) Ltd. Israel Integrated Device Technology S.r.l. Italy Integrated Device Technology Korea, Inc. Korea Integrated Device Technology (Malaysia) SDN. BHD Malaysia IDT Singapore Pte. Ltd. Singapore IDT Shanghai Co. Ltd. China Nippon IDT K.K. Japan IDT Canada Inc. Canada IDT Canada Holdings Inc. Canada ZettaCom, Inc. Delaware Tundra Semiconductor, Inc. Delaware Tundra Semiconductor, Inc. (UK) Ltd. United Kingdom Tundra Semiconductor International Ltd. Barbados Tundra Semiconductor (India) Private Ltd. India
